Exhibit 10.9

 

 

DEVELOPMENT AND LICENSE AGREEMENT

dated as of June 3, 2004

by and between

BIOSPECIFICS TECHNOLOGIES CORP.

(a Delaware corporation)

and

AUXILIUM PHARMACEUTICALS, INC.

(a Delaware corporation)

 

 



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.7    BTC Patents Schedule 1.16    Cost of Goods Schedule 1.21   
Enzyme Schedule 3.2    Clinical Trials

 

i



--------------------------------------------------------------------------------

DEVELOPMENT AND LICENSE AGREEMENT

This DEVELOPMENT AND LICENSE AGREEMENT (this “Agreement”) dated the 3rd day of
June, 2004 (the “June 3, 2004”) is by and between BioSpecifics Technologies
Corp., a corporation organized and existing under the laws of Delaware and
having its principal office at 35 Wilbur Street, Lynbrook, New York 11563, and
its Affiliates (“BTC”), and Auxilium Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware and having its
principal office at 160 West Germantown Pike, Norristown, PA 19401 (“Auxilium”).
BTC and Auxilium shall sometimes be referred to herein individually as a “Party”
and collectively as “Parties.”

INTRODUCTION

WHEREAS, BTC controls certain BTC Patents and BTC Know-How (each as defined
below) related to the Enzyme and the Product (each as defined below), and has
the right to grant certain rights and licenses thereunder as set forth herein,
and

WHEREAS, Auxilium has certain expertise in the development and commercialization
of pharmaceutical products, and Auxilium wishes to obtain certain licenses and
options to develop and commercialize the Product for certain therapeutic uses in
humans, and

WHEREAS, BTC wishes to convey such licenses to Auxilium.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the sufficiency of which is hereby
acknowledged, the Parties to this Agreement mutually agree as follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the following initially capitalized terms in
this Agreement, whether used in the singular or plural, shall have the following
meanings:

1.1 “Additional Indication” shall mean any Indication for a Product outside of
the Field.

1.2 “Additional Indication Option” has the meaning set forth in Section 2.2(b).

1.3 “Adverse Drug Experience” shall mean any of the following as such terms are
defined at either 21 C.F.R. § 312.32 or 21 C.F.R. § 314.80: an “adverse drug
experience,” a “life-threatening adverse drug experience,” a “serious adverse
drug experience,” or an “unexpected adverse drug experience” and the foreign
counterparts thereof.

1.4 “Affiliate” shall mean any corporation, company, partnership, joint venture
or firm which controls, is controlled by, or is under common control with a
specified person or entity. For purposes of this Section 1.4, “control” shall be
presumed to exist if one of the following conditions is met: (a) in the case of
corporate entities, direct or indirect ownership of



--------------------------------------------------------------------------------

at least fifty percent (50%) of the stock or shares having the right to vote for
the election of directors, and (b) in the case of non-corporate entities, direct
or indirect ownership of at least fifty percent (50%) of the equity interest
with the power to direct the management and policies of such non-corporate
entities. The Parties acknowledge that in the case of certain entities organized
under the laws of certain countries outside of the United States, the maximum
percentage ownership permitted by law for a foreign investor may be less than
fifty percent (50%), and that in such cases such lower percentage shall be
substituted in the preceding sentence, provided that such foreign investor has
the power to direct the management and policies of such entity.

1.5 “Auxilium Remaining Indication” shall mean an Additional Indication for a
Product that Auxilium believes has a reasonable probability of obtaining
Regulatory Approval and achieving commercial success, but for which BTC does not
wish to undertake Stage I Development.

1.6 “BTC Know-How” shall mean any proprietary information or materials related
to the Manufacture, preparation, formulation, use or development of the Enzyme
or the Product Controlled by BTC during the Term and shall include formulations,
processes, techniques, formulas, biological, chemical, assay control and
manufacturing, technical, pre-clinical, clinical or other data, methods,
know-how, and trade secrets.

1.7 “BTC Patents” shall mean those Patents Controlled by BTC with at least one
claim directed to the Enzyme or the Product (or processes, improvements, uses
and intermediates for the foregoing) including those listed on Schedule 1.7
attached hereto as it may be amended from time to time.

1.8 “BTC Product” shall mean any pharmaceutical product that includes Enzyme as
an active ingredient and is under development for an Indication (or is indicated
for use) outside the Field.

1.9 “Business Day” shall mean any day on which banking institutions in New York,
New York are open for business.

1.10 “Clinical Trials” shall mean tests and studies in human subjects or
patients that are required to obtain, maintain, or sustain Regulatory Approval
in a country in the Territory.

1.11 “Commercialization” or “Commercialize” shall mean activities directed to
marketing, promoting, co-promoting, distributing, importing, exporting, offering
for sale and selling the Product. When used as a verb, “Commercialize” means to
engage in Commercialization.

1.12 “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts and resources which would be used by that Party relating to a certain
activity or activities, consistent with its normal business practices, which are
consistent with the general level of effort and resources in the pharmaceutical
industry for a company similar in size and scope.

 

2



--------------------------------------------------------------------------------

1.13 “Competing Product” shall mean a product that contains Enzyme and is sold
in a country by a Person (other than Auxilium) in an Indication for which
Auxilium is marketing a Product in such country.

1.14 “Confidential Information” has the meaning set forth in Section 10.1

1.15 “Controlled” or “Controls”, when used in reference to intellectual
property, shall mean the legal authority or right of a Party hereto (or any of
its Affiliates) to grant a license or sublicense of intellectual property rights
to another Party, or to otherwise disclose proprietary or trade secret
information to such other Party, without breaching the terms of any agreement
with a Third Party, infringing upon the intellectual property rights of a Third
Party, or misappropriating the proprietary or trade secret information of a
Third Party.

1.16 “Cost of Goods” shall mean the total cost of Product in Final Packaging,
including, but not limited to, the sum of the following actual costs:
(i) manufacturing, shipping and storage of Enzyme; (ii) manufacturing, shipping
and storage of Product, prior to sale to a Third Party; (iii) commercial
packaging and labeling; (iv) routine quality compliance and quality assurance
programs; and (v) customs or excise taxes, import duties, sales taxes and other
taxes or duties (other than those taxes resulting from sales to a Third Party of
Product in finished packaged and labeled form). In the event that BTC
manufactures Enzyme or Products, Cost of Goods shall be calculated in accordance
with Schedule 1.16.

1.17 “Develop” or “Development” shall mean Stage I Development and Stage II
Development. When used as a verb, “Developing” means to engage in Development.
For purposes of clarity, in no event shall Development include Manufacture.

1.18 “Development Costs” shall mean costs associated with Development
activities.

1.19 “Effective Date” shall mean the date specified in the first paragraph of
this Agreement.

1.20 “EMEA” shall mean the European Medicines Evaluation Agency or any successor
agency thereto.

1.21 “Enzyme” shall mean an enzyme more particularly described on Schedule 1.21,
and any variants or derivatives thereof.

1.22 “European Union” shall mean the countries of the European Union, as it is
constituted as of the Effective Date and as it may be expanded from time to
time.

1.23 “Exercised Indication” has the meaning set forth in Section 2.2(c).

1.24 “Exercised Indication Date” has the meaning set forth in Section 2.2(c).

1.25 “Exercise Period” has the meaning set forth in Section 2.2(c).

1.26 “FDA” shall mean the U.S. Food and Drug Administration or its successor
agency.

 

3



--------------------------------------------------------------------------------

1.27 “Field” shall mean, subject to expansion pursuant to Section 2.2, the
prevention or treatment of Dupuytren’s Disease and Peyronie’s Disease.

1.28 “Final Packaging” means the labeling and packaging to be used in connection
with the Product labeled for use in the Field in the Territory, including the
packaging of package inserts and components reasonably necessary for sale of the
finished Product to the ultimate consumer.

1.29 “Indemnified Party” has the meaning set forth in Section 12.3.

1.30 “Indemnifying Party” has the meaning set forth in Section 12.3.

1.31 “Indication” shall mean a pharmaceutical application for the Product.

1.32 “Infringement Claim” has the meaning set forth in Section 8.2(a).

1.33 “Law” shall mean any applicable statute, law, ordinance, regulation, order,
or rule of any federal, state, local, foreign, or other governmental agency or
body or of any other type of regulatory body (including common law) or
securities exchange, including those covering pharmaceutical sales,
environmental, pollution, energy, safety, health, transportation, bribery,
record-keeping, zoning, antidiscrimination, antitrust, wage and hour, and price
and wage control matters.

1.34 “Licensed Technology” shall mean the BTC Patents and the BTC aKnow-How.

1.35 “Loss” has the meaning set forth in Section 12.1.

1.36 “Major Market Country” shall mean the [**].

1.37 “MAA” shall mean an application seeking Regulatory Approval of the
Regulatory Authority in the European Union to market and sell a Product in the
Field in the European Union.

1.38 “MAA Acceptance” shall mean the written notification by the applicable
Regulatory Authority that the MAA has met all the criteria for filing
acceptance.

1.39 “Manufacture” or “Manufacturing” shall mean manufacturing, filling,
processing, testing, engineering, designing, redesigning, packaging, storing,
quality control, quality assurance, releasing, disposing, handling, shipping,
and all other activities undertaken or required to be undertaken in order to
manufacture and supply the Product in its Final Packaging and related devices
and apparatus for administration thereof, in the case of commercial supplies, or
packaged in accordance with Laws, in the case of clinical supplies.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.

 

4



--------------------------------------------------------------------------------

1.40 “NDA” or “New Drug Application” shall mean a new drug application filed
with the FDA pursuant to 21 C.F.R. §314, seeking permission to market the
Product for a particular Indication in the Field in interstate commerce in the
United States.

1.41 “NDA Filing Acceptance” shall mean the written notification by the FDA that
the NDA has met all the criteria for filing acceptance.

1.42 “Net Sales” shall mean the gross amount invoiced by Auxilium and its
Affiliates or Sublicensees on account of sales of the Product in Final Packaging
to Third Parties in the Territory, less the total of: (a) trade, cash or
quantity discounts not already reflected in the amount invoiced; (b) excise,
sales and other consumption taxes and customs duties to the extent included in
the invoice price; (c) freight, insurance and other transportation charges to
the extent specifically included in the invoice price; (d) returns or
retroactive price reductions; and (e) compulsory payments and rebates directly
related to the sale of the Product accrued, paid or deducted pursuant to
governmental regulations.

1.43 “Orphan Drug Designation” shall mean the special designation of Product by
FDA’s Orphan Product Division which provides the Product with the opportunity to
obtain additional market exclusivity from the date the drug receives FDA
approval and also possible tax and regulatory approval benefits. The term
“Orphan Drug Designation” shall include any foreign counterparts of the
foregoing.

1.44 “Patents” shall mean any patents or patent applications and any
continuations, continuations-in-part, divisions, provisionals, substitutions,
patents of addition, reissues, reexamination, renewals or extensions thereof
(including any supplemental patent certificates) and any confirmation patent or
registration patent and all foreign counterparts of any of the foregoing.

1.45 “Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.

1.46 “Phase II Clinical Trials” shall mean a Clinical Trial for the Product on a
number of patients, no fewer than the number required to allow for the detection
of statistical differences between the control and treated patients, for the
purposes of determining dose and evaluating safety and efficacy in the proposed
therapeutic indication, conducted in accordance with current good clinical
practices and in accordance with a protocol that has been reviewed by the FDA
and reflects any comments or concerns raised by the same.

1.47 “Phase III Clinical Trials” shall mean a Clinical Trial for the Product on
sufficient numbers of patients to generate safety and efficacy data to support
Regulatory Approval in the proposed therapeutic indication, conducted in
accordance with current good clinical practices and in accordance with a
protocol that has been reviewed by the FDA and reflects any comments or concerns
raised by the same.

 

5



--------------------------------------------------------------------------------

1.48 “Product” shall mean pharmaceutical product containing Enzyme as an active
ingredient and any reformulation, improvement, enhancement, combination,
refinement, or modification thereof; provided however, Product shall
specifically exclude dermal formulations labeled for topical administration.

1.49 “Product Data” shall mean the physical embodiment, to the extent available
of: (a) the know-how, including relevant laboratory notebook information,
screening data and synthesis schemes, including descriptions in any form, data
and other information, and (b) all other data including Regulatory Data and any
other pre-clinical and clinical data and information, technical, chemical,
safety and scientific data, information and know-how, obtained or generated in
connection with Development of the Product in the Field.

1.50 “Product Details” shall mean a face-to-face meeting, in an individual or
group practice setting, between a healthcare professional with prescribing
authority who is a target prescriber of a Product in the Field and a
professional representative of the applicable Party during which the key
attributes of a Product are verbally presented to such healthcare professional.
When used as a verb, “detail” or “detailing” shall mean to engage in a Detail.

1.51 “Regulatory Approval” shall mean, with respect to a country or group of
countries in the Territory, all authorizations by the appropriate governmental
entity or entities necessary for commercial sale of the Product in the Field for
a particular Indication in that country or group of countries including, where
applicable, approval of labeling, price, reimbursement and manufacturing.

1.52 “Regulatory Authority” shall mean the FDA or any foreign counterpart or
additional governmental or regulatory agencies in the Territory responsible for
applicable Regulatory Approvals.

1.53 “Regulatory Data” shall mean any and all research data, pharmacology data,
chemistry, manufacturing, and control data, preclinical data, clinical data or
all other documentation submitted, or required to be submitted, to Regulatory
Authorities in association with regulatory filings for the Product in the Field
(including any Drug Master Files (DMFs), Chemistry, Manufacturing and Control
(“CMC”) data, or similar documentation).

1.54 “Remaining Indication” shall mean an Additional Indication for which
Auxilium has not exercised an Additional Indication Option within the Exercise
Period.

1.55 “Stage I Development” shall mean pre-clinical and clinical drug development
activities reasonably necessary to completing all development activities up to
and including the completion of Phase II Clinical Trials for the Product in the
Field, including pre-clinical studies, test method development, statistical
analysis, Clinical Trials, regulatory affairs, and activities directed to
seeking Regulatory Approvals.

1.56 “Stage I Development Costs” shall mean costs associated with Stage I
Development activities.

 

6



--------------------------------------------------------------------------------

1.57 “Stage II Development” shall mean non-clinical and clinical drug
development activities reasonably necessary to the development and submission of
Regulatory Data to a Regulatory Authority for the purpose of achieving
Regulatory Approval, including non-clinical studies, test method development,
statistical analysis, Clinical Trials, regulatory affairs, and activities
directed to seeking Regulatory Approvals.

1.58 “Stage II Development Costs” shall mean costs associated with Stage II
Development activities.

1.59 “Standard Terms” has the meaning set forth in Section 6.4(d).

1.60 “Sublicense Income” shall mean (a) the upfront payment, if any, actually
received from a Sublicensee by Auxilium upon execution of an agreement with such
Sublicensee, and (b) any milestone payments actually received from a Sublicensee
by Auxilium in consideration for the grant of a sublicense to such Sublicensee
under the Licensed Technology in the Field; provided, however, that Sublicense
Income shall not include any such consideration received by Auxilium from any
such Sublicensee in return for, as payment for or otherwise in respect of:
(i) equity or debt of Auxilium (provided, however, that the exclusion contained
in this sub-clause (i) shall not apply to transactions between Auxilium and its
Affiliates), (ii) the manufacture or supply of ingredients or products,
(iii) the performance of services (including research and development services
other than screening services performed on behalf of a Sublicensee) or other
similar payments, (iv) reimbursement of Auxilium’s out of pocket costs and
expenses, including patent expenses, or (v) the sale of Auxilium in whole or in
part.

1.61 “Sublicensee” shall mean a Person to whom Auxilium grants any right or
license to use the Licensed Technology to make, use or sell the Product in the
Field in the Territory.

1.62 “Supply Agreement” has the meaning set forth in Section 6.4.

1.63 “Term” has the meaning set forth in Section 11.1(a).

1.64 “Territory” shall mean all the countries and territories of the world.

1.65 “Third Party” shall mean any Person or other entity other than Auxilium,
BTC or their respective Affiliates.

1.66 “Vial” shall means a single dose unit of Product.

 

7



--------------------------------------------------------------------------------

ARTICLE 2

LICENSE AND OPTION

2.1 License Grant to Auxilium

(a) Subject to the terms and conditions of this Agreement, on the Effective
Date, BTC hereby grants to Auxilium an exclusive license under the Licensed
Technology to research, Develop, use, Commercialize, market, sell and distribute
the Product for the Field in the Territory.

(b) Subject to the terms and condition of this Agreement, BTC hereby grants to
Auxilium a non-exclusive right and license under the Licensed Technology to
Manufacture or have Manufactured the Product for the Field in the Territory.
Notwithstanding the foregoing provisions of this Section 2.1(b), Auxilium shall
not exercise its license pursuant to this Section 2.1(b) to Manufacture the
Product except as permitted by, and solely for the purposes set forth in,
Article 6.

(c) The licenses granted under Sections 2.1(a) and 2.2(b) shall include the
right to grant sublicenses (and in the case of Section 2.1(a), distribution
rights); provided, however, that all such sublicenses shall contain terms and
conditions which are consistent with the terms and conditions contained in this
Agreement.

2.2 Option to License Additional Indications

(a) Development of Additional Indications for Products. The Parties shall
cooperate in good faith in generating ideas and concepts for Additional
Indications for Products. BTC shall use Commercially Reasonable Efforts to
conduct Stage I Development for the use of the Product for the treatment of
Frozen Shoulder. BTC shall summarize such efforts in reports to be submitted to
the Joint Development Committee on a quarterly basis.

(b) Option Grant. Subject to the terms and conditions of this Agreement, BTC
hereby grants to Auxilium an exclusive option to an exclusive license to
Products in the Territory for each Additional Indication on the same terms and
conditions as provided for Indications in the Field (each, an “Additional
Indication Option”).

(c) Exercise Period; Exercise of Option. The period during which Auxilium may
exercise an Additional Indication Option (the “Exercise Period”) shall commence
on the date on which BTC submits a Phase II Clinical Trial report to Auxilium
for the Product for such Additional Indication and ends one hundred and twenty
(120) days thereafter. BTC shall provide Auxilium with a copy of a Phase II
Clinical Trial report and, any additional data or results in its control.
Auxilium may exercise the Additional Indication Option at any time during the
Exercise Period by delivering to BTC a written notice of exercise with regard to
such Additional Indication (each, an “Exercised Indication”) that sets forth the
effective date of the exercise (the “Exercised Indication Date”). Upon receipt,
BTC shall counter-sign the exercise notice which shall then be appended to and
incorporated by reference into this Agreement effective the Exercised Indication
Date.

 

8



--------------------------------------------------------------------------------

(d) License Grant Upon Exercise of Option. Effective on the Exercised Indication
Date, the Field definition shall be amended and expanded to include the relevant
Exercised Indication.

(e) Auxilium Remaining Indications. Auxilium shall have the right to Develop and
Commercialize Auxilium Remaining Indications at its sole cost and expense. Upon
notification to BTC of Auxilium’s intent to Develop and Commercialize an
Auxilium Remaining Indication, the Field definition shall be amended and
expanded to include such Auxilium Remaining Indication.

2.3 Remaining Indications BTC may offer Third Parties the right under the
Licensed Technology to research, Develop, use Commercialize, market, sell and
distribute the Product for any Remaining Indication (the “Remaining Indication
Rights”), provided that, prior to executing a definitive agreement with a Third
Party for one or more Remaining Indications, BTC must (a) provide Auxilium with
a written summary of the material terms of the proposed agreement (the “Offer
Terms”), and (b) grant Auxilium an option, exercisable for seventy-five
(75) days after Auxilium’s receipt of the written summary, to agree to
equivalent terms, in which case the Parties shall negotiate in good faith an
exclusive license agreement on such terms as promptly as possible thereafter. In
the event that Auxilium does not exercise an option to license a Remaining
Indication within such seventy-five (75) day period, the Remaining Indication
Rights may be licensed to such Third Party on terms and conditions no less
favorable to BTC than the Offer Terms.

2.4 Transfer of BTC Know-How Within forty-five (45) days of the Effective Date,
BTC shall, or shall cause its Affiliates to, transfer to Auxilium all material
Product Data relating to Dupuytren’s Disease and Peyronie’s Diseases, including
but not limited to preclinical, clinical data, clinical trial protocols, study
data tabulations, reports, the right of cross-reference and permission to use in
Auxilium Regulatory Data and regulatory filings, investigator-generated data
granted by the owners of such data, etc., in reasonably satisfactory form.
Promptly, but in no event more than thirty (30) days, after the Exercised
Indications Date, BTC shall, or shall cause its Affiliates to, transfer to
Auxilium all Product Data relating to such Exercised Indication, in reasonably
satisfactory form.

2.5 Exclusivity During the Term and any extension thereof, and for two years
thereafter, neither BTC nor any of its Affiliates shall, except as otherwise set
forth and provided in this Agreement, (a) directly or indirectly develop,
manufacture, market, sell, detail or promote any Competing Product or
(b) encourage off-label use of a Competing Product that could affect labeled
usage of the Product in the Field. In addition, in the event that BTC markets a
BTC Product outside the Field within a country in the Territory where Auxilium
is promoting the Product within the Field, BTC shall promote the BTC Product
under a trademark different from the Auxilium Trademark, and will not knowingly
market, ship, distribute, promote, sell or otherwise put into circulation the
BTC Products within the Field in such country or in any other country within the
Territory. In the event that BTC enters into any agreements with its
distributors or wholesalers for the BTC Products in a country in the Territory,
it shall include in any and all said agreements appropriate provisions
providing, to the extent not prohibited by Law, that the BTC Products must be
distributed and sold solely outside the Field within such country in the
Territory. In the event that Auxilium enters into any agreements with its

 

9



--------------------------------------------------------------------------------

distributors or wholesalers for the Product in the Field, it shall include in
any and all said agreements appropriate provisions providing, to the extent not
prohibited by Law, that the Product must be distributed and sold solely within
the Field within such country in the Territory.

ARTICLE 3

PRODUCT DEVELOPMENT

3.1 Joint Development Committee

(a) Formation. As soon as practicable after the execution of this Agreement, BTC
and Auxilium will establish a Joint Development Committee (the “JDC”) made up of
two (2) representatives designated by each Party hereto to assist in
coordinating scientific interactions and resolving potential disagreements
between BTC and Auxilium during the course of the Development of Product. The
JDC Chair will be appointed by Auxilium from among the members of the committee
designated by Auxilium. Each of BTC and Auxilium shall have one vote on the JDC
and, in the event of a deadlock with respect to any action, the vote of Auxilium
, rendered after reasonable and open discussion among the members of the JDC,
shall be final and controlling. BTC shall not take any action with respect to
Remaining Indications that would be detrimental to the Product or damaging to
Auxilium. Notwithstanding the foregoing, BTC will advise the JDC of all
Development and Commercialization of Remaining Indications. The JDC shall have
the right to discuss and comment on such activities but shall not have the final
vote with respect to such activities as they relate to Remaining Indications.

(b) Quarterly Meetings. While a Product is under Development, the JDC shall meet
formally at least quarterly, or with such other frequency, and at such time and
location, as may be established by the JDC, for the following purposes, among
others: (i) to oversee and coordinate Development activities of the Parties for
Products; (ii) to receive and review reports by the Parties as may be submitted
to the JDC on a quarterly basis; and (iii) to discuss matters relating to
Patents related to the Product, including but not limited to issues of
inventorship and decisions relating to the filing, prosecution and maintenance
of such Patents, provided however, when the JCC is established, the JCC and the
JDC will coordinate responsibility on such matters. Meetings of the JDC may be
held in person or by teleconference, as may be determined by the JDC.

3.2 Auxilium’s Stage II Development Activities.

(a) Dupuytren’s Disease and Peyronie’s Disease. As soon as it has received the
relevant Product Data pursuant to Section 2.4, Auxilium shall assume all
responsibility for (including financial responsibility), and have sole
discretion over, all continuing Development of the Product for Dupuytren’s
Disease and Peyronie’s Disease including all Clinical Trials underway as of the
Effective Date and listed on Schedule 3.2. Auxilium shall not have financial
responsibility for Development Costs or any other costs incurred in connection
with Development related to Dupuytren’s Disease and Peyronie’s Disease prior to
the Effective Date.

 

10



--------------------------------------------------------------------------------

(b) Exercised Indications On each Exercised Indication Date, Auxilium shall be
entitled to assume responsibility for, and have sole discretion over, all
continuing Development activities for the Product for each such Exercised
Indication. Auxilium shall have one (1) year after the relevant Exercised
Indication Date to initiate Stage II Development for such Exercised Indication,
provided, however, that such obligations shall not be binding upon Auxilium to
the extent that BTC fails to (i) deliver material Product Data to Auxilium in
accordance with Section 2.4, or (ii) supply Auxilium with material amounts of
clinical supplies of the Product for use in the Field in accordance with the
delivery scheduled specified by Auxilium under the terms of Section 6.3.

(c) Cooperation The Parties agree to cooperate with respect to the transfer of
Development activities from BTC to Auxilium including transferring Clinical
Trials and making introductions of Auxilium to clinical investigators and
opinion leaders.

(d) Stage II Development Costs.

(i) Dupuytren’s Disease and Peyronie’s Disease. Auxilium shall be responsible
for all the Development Costs related to the Product for Dupuytren’s Disease and
Peyronie’s Disease and incurred by Auxilium after the Effective Date; provided,
however, that BTC shall continue to be responsible for all Development Costs
which are which are incurred prior to the Effective Date.

(ii) Exercised Indications. In the event Auxilium assumes responsibility for
Stage II Development of the Product for an Exercised Indication, Auxilium shall
be responsible for all Development Costs related to the Product for such
Exercised Indication and incurred by Auxilium after the Exercised Indication
Date; provided, however, that BTC shall continue to be responsible for all
Development Costs which are incurred prior to the Exercised Indication Date.

(iii) Right of Set-Off. To the extent that Auxilium pays any Stage I Development
Costs resulting from additional Stage I Development that is requested or
required by a Regulatory Authority after assuming responsibility for Development
of the Product for any Indication, Auxilium shall be entitled to set-off the
amount of such Stage I Development Costs against any amounts due to BTC pursuant
to Section 7.1.

3.3 Data and Records

(a) Ownership of Data. Auxilium shall retain ownership of all Product Data,
information and results related to Development activities for the Product,
provided, however, that Auxilium hereby grants to BTC a right of reference with
respect to Remaining Indications to the Regulatory Data contained in Regulatory
Approvals Controlled by Auxilium for the Product in the Field. Notwithstanding
the foregoing, (a) if Auxilium’s license rights to the Product terminate with
respect to an Indication within the Field, Auxilium shall assign BTC its right,
title and interest in and to the Product and Regulatory Data for that
Indication, and (b) if Auxilium’s license rights to a Product hereunder
terminate entirely, Auxilium shall assign BTC its right, title and interest in
and to all such Product and Regulatory Data; provided, however, that Auxilium
may maintain a copy of such Regulatory Data for legal and archival purposes.

 

11



--------------------------------------------------------------------------------

(b) Development Records. Each Party shall each maintain records in sufficient
detail and in good scientific manner appropriate for patent purposes and as will
properly reflect all work done and results achieved in the performance of
Development activities hereunder (including all Regulatory Data in the form
required to be maintained under any applicable governmental regulations). Such
records shall include books, records, reports, research notes, charts, graphs,
comments, computations, analyses, recordings, photographs, computer programs and
documentation thereof, computer information storage means, samples of materials
and other graphic or written data generated in connection with the Development
activities. Subject to the terms and conditions of Article 10 below, each Party
shall provide the other the right to inspect (no more than once a year) such
records upon reasonable request and during normal business hours, and shall
provide copies of all requested records, to the extent reasonably required for
the performance of the requesting Party’s obligations under this Agreement.

ARTICLE 4

REGULATORY MATTERS

4.1 Efforts Within twelve (12) months of filing for Regulatory Approval in any
Major Market Country, Auxilium will file for Regulatory Approval in all the
Major Market Countries. Notwithstanding the foregoing, if a different dossier is
required for any such other Major Market Country(ies), Auxilium will exercise
Commercially Reasonable Efforts to seek Regulatory Approval with respect to such
country(ies). Auxilium may develop additional formulations, dosage forms or
delivery systems for the Product in the Field as may be commercially practicable
at its own expense. For purposes of clarity, Remaining Indications shall not be
subject to this Article 4; provided, however, that BTC shall not conduct
Development or Commercialization of Product in such Remaining Indication in a
manner that jeopardizes Auxilium’s Development or Commercialization of Product
in the Field.

4.2 Regulatory Matters in the Territory. As between the Parties, Auxilium shall
be responsible in the Territory for ensuring compliance with all regulatory
requirements relating to the Product labeled for use in the Field (i.e.,
obtaining, maintaining, and updating all required any Regulatory Approvals).
Without limiting the foregoing, Auxilium shall (i) file all regulatory filings
and supporting documentation; (ii) serve as the designated regulatory official
for purposes of receiving communications from the Regulatory Authority; and
(iii) report any Adverse Drug Experience to Regulatory Authorities.

4.3 Ownership. All Regulatory Approvals relating to the Products labeled for use
in the Field shall be the property of Auxilium and held in the name of Auxilium
or its designee. BTC shall promptly take whatever steps necessary to transition
any existing regulatory filings to Auxilium. As promptly as possible after the
Effective Date, BTC shall cause the Investigational New Drug (“IND”) [**] and
IND [**], and all foreign counterparts thereof, to be assigned to Auxilium.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.

 

12



--------------------------------------------------------------------------------

4.4 Regulatory Interactions for Product.

(a) Communications with Regulatory Authority; Advice of Counsel. BTC shall not
communicate with Regulatory Authorities, or take any action regarding an
investigation or a request by a Regulatory Authority with respect to a Product
in the Field, except (i) with the prior written consent of Auxilium, or
(ii) upon the advice of legal counsel that such communication is required by
Law. BTC shall cooperate with Auxilium and provide all reasonable assistance and
take all actions reasonably requested by Auxilium that are necessary to comply
with any Law applicable to a Product in the Field. If BTC is advised by its
legal counsel that it must communicate with any Regulatory Authority, then BTC
shall promptly, but in no event more than two (2) Business Days, advise Auxilium
of the same and provide Auxilium in advance with a copy of any proposed written
communication with such Regulatory Authority and comply with any and all
reasonable requests of Auxilium concerning any such communication with such
Regulatory Authority.

(b) Receipt of Correspondence; Inspections. Each Party shall promptly, but in
any event within three (3) Business Days, (i) provide to the other copies of any
material documents or correspondence received from any Regulatory Authority
related to Development activities for a Product and (ii) inform the other Party
of any inspections, proposed regulatory actions, investigations or requests for
information or a meeting by any Regulatory Authority with respect to a Product.
In the event BTC does not have advance notice of an inspection by a Regulatory
Authority, it shall immediately notify Auxilium of such inspection and it shall
cooperate with such Regulatory Authority.

(c) Recalls and Withdrawals. Subject to the terms and conditions of the Supply
Agreement, Auxilium shall have sole responsibility for and shall make all
decisions with respect to any recall, market withdrawals or any other corrective
action related to the Products labeled for use in the Field in the Territory;
provided however, (i) Auxilium shall immediately notify BTC of any decision to
initiate a recall or withdrawal of such Product; (ii) all costs and expenses
with respect to a recall, market withdrawal or other corrective action for such
Product shall be borne by Auxilium unless such recall, market withdrawal or
other corrective action was due to the negligence, willful misconduct or
material breach of this Agreement or the Supply Agreement by BTC; and (iii) BTC
shall immediately notify Auxilium of any decision to initiate a recall or
withdrawal of a Product outside of the Field. Each Party shall provide the other
Party with recall information received by it in sufficient detail to allow the
Parties to comply with Law.

(d) Notice. Each Party shall provide the other Party with notice, in a
sufficiently timely basis to enable the other Party to comply in all material
respects with Laws, of notification or other information which it receives
(directly or indirectly) from, any Regulatory Authority (and providing, as soon
as reasonably possible, copies of any associated written requests) that
(i) raises any material concerns regarding the safety or efficacy of a Product;
(ii) indicates or suggests a claim of a Third Party arising in connection with a
Product, or (iii) is reasonably likely to lead to a recall or market withdrawal
of a Product, provided that neither Party shall be obliged to disclose
information in breach of any contractual restriction which it could not
reasonably have avoided or which disclosure would waive any legal privilege.

 

13



--------------------------------------------------------------------------------

4.5 Inquiries, Adverse Events, etc. As between the Parties, Auxilium shall be
responsible for the surveillance, receipt and evaluation of product complaints
for Product labeled for use in the Field in the Territory and reporting to
Regulatory Authorities Adverse Drug Experiences for the Products in the Field.
As between the Parties, BTC shall be responsible for the surveillance, receipt
and evaluation of product complaints for Product labeled for use outside the
Field and reporting to Regulatory Authorities Adverse Drug Experiences for the
Products outside the Field. Each Party shall ensure that, in the Development or
Commercialization of the Product, it will record, investigate, summarize,
notify, report and review all Adverse Drug Experiences in accordance with Law.
Each Party shall (i) adhere to all requirements of Laws which relate to the
reporting and investigation of Adverse Drug Experiences, and (ii) keep the
Parties informed of such events.

(a) Each Party shall submit reports of all Adverse Drug Experiences associated
with the use of the Product and other required safety information (e.g., PSUR’s
or annual safety reports) to the Regulatory Authorities in accordance with Law.
Each Party shall submit a copy of each such report to the other Party in advance
of such submission to permit the other Party to comply with legal requirements
applicable to it and comment on such reports.

(b) Each Party shall submit reports of all Adverse Drug Experiences associated
with the use of Product for which Regulatory Approval has not been achieved and
other required safety information to the Regulatory Authorities in accordance
with Law. Each Party shall submit a copy of each such report to the other Party
in advance of such submission to permit the other Party to comply with legal
requirements applicable to it and comment on such reports.

(c) In order to accomplish the objectives of this Section and to the extent
required by Law, within one hundred and eighty (180) days of the Effective Date,
the Parties shall discuss and develop an agreement containing mutually
acceptable guidelines and procedures for the receipt, recordation,
communication, exchange and reporting of Adverse Drug Experiences for the
Product.

4.6 Approval of Labeling and Promotional Materials. Auxilium shall be
responsible to seek or obtain any necessary Regulatory Authority approvals of
any label, labeling, package inserts or outserts, monographs and packaging, and
promotional materials for use in connection with the Products labeled for use in
the Field and for determining whether the same requires approval from Regulatory
Authority. The Parties shall cooperate in such efforts to seek and obtain such
approvals.

4.7 Cooperation. The Parties shall cooperate to provide each other all
reasonable assistance and take all actions reasonably requested that are
necessary to comply with Laws, including safety updates, amendments, annual
reports, pharmacovigilance filings, investigator notifications, facility
inspections, and certifications and maintenance and updates for regulatory
filings and Regulatory Approvals. Unless otherwise provided under the terms of
this Agreement, the Parties will cooperate, communicate and provide reasonable
assistance to each other with regard to all CMC matters related to the Product.

 

14



--------------------------------------------------------------------------------

ARTICLE 5

COMMERCIALIZATION

5.1 Joint Commercialization Committee.

(a) Formation. Not later than the commencement of Phase III Clinical Trials for
any Product, BTC and Auxilium will establish a Joint Commercialization Committee
(the “JCC”) made up of two (2) representatives designated by each Party hereto
to assist in coordinating interactions and resolving potential disagreements
between BTC and Auxilium during the course of the Commercialization of Product.
The JCC shall meet each and every calendar quarter. The JCC Chair will be
appointed by Auxilium from among the members of the committee designated by
Auxilium. Auxilium and BTC shall each have one vote on the JCC. The objective of
the JCC shall be to reach agreement by consensus on all matters falling within
its authority hereunder. In the event of a deadlock with respect to any action,
the vote of Auxilium, after reasonable opportunity for open discussion among the
members of the JCC, shall control. Notwithstanding the foregoing, the JCC shall
not have authority to commit the financial resources of either party.

(b) Patent Position. The JCC will coordinate with the JDC in discuss matters
relating to Patents related to the Product, including but not limited to issues
of inventorship and decisions relating to the filing, prosecution and
maintenance of such Patents.

(c) Coordinated Strategy. The JCC shall meet at least quarterly or with such
frequency and at such time and location as may be established by the JCC and
will monitor the overall strategy and oversee the global marketing of all
Products. The JCC will have the opportunity to review market research plans and
research results, clinical development results and similar items for each
Product, including Products Developed for Remaining Indications, for the purpose
of advising and assisting in communicating a unified global marketing strategy;
provided, however, that with respect to Remaining Indications, the JCC shall not
have the final vote.

5.2 Commercialization. Auxilium shall use Commercially Reasonable Efforts to
Commercialize the Product in the Field in each country in the Territory. Subject
to Section 5.4 below, Auxilium shall be responsible for and have sole discretion
over all aspects of Commercialization of the Product for use in the Field in the
Territory.

5.3 Orders, Booking Sales. Auxilium shall have the sole right and responsibility
for Product in the Field in each country in the Territory to (a) receive,
accept, and fill orders for such Product, (b) control invoicing, order
processing, and collection of accounts receivable for such Product sales, and
(c) record such Product sales in its books of account. If, for any reason, BTC
receives orders for such Product, BTC shall forward such orders to Auxilium (or,
if directed by Auxilium, to Auxilium’ wholesalers) as soon as practicable. If
any quantities of such Product are returned to BTC, BTC shall immediately notify
Auxilium and ship them to the facility designated by Auxilium.

 

15



--------------------------------------------------------------------------------

5.4 BTC Co-Promotion Rights. In the event that BTC provides written notice of
its intent within ninety (90) days after an NDA Acceptance for a Product in the
Field in the Territory indicated for use for any Exercised Indication, BTC will
be allowed to provide up to ten percent (10%) of the Product Details for such
Indication. In addition, in the event that BTC provides written notice of its
intent within ninety (90) days after an NDA Acceptance for Frozen Shoulder, BTC
will be allowed to provide up to ten percent (10%) of the Product Details for
Dupuytren’s Disease. Notwithstanding Section 13.10, BTC’s co-promotion rights
granted pursuant to this Section shall not be assignable or transferable to any
other Person.

ARTICLE 6

MANUFACTURE AND SUPPLY

6.1 Joint Manufacturing Committee.

(a) Within forty-five (45) days after the Effective Date, BTC and Auxilium will
establish a Joint Manufacturing Committee (the “JMC”) made up of two
(2) representatives designated by each Party hereto to which shall oversee the
manufacturing of Product on a worldwide basis, including the planning,
manufacturing and supply (including supply chain management). The JMC Chair will
be appointed by BTC from among the members of the committee designated by BTC.
Each of BTC and Auxilium shall have one vote on the JMC. The objective of the
JMC shall be to reach agreement by consensus on all matters falling within its
authority hereunder. In the event of a deadlock with respect to any action, the
vote of BTC, after reasonable opportunity for open discussion among the members
of the JMC, shall control.

(b) Specific Responsibilities of the JMC. In support of its responsibility for
overseeing the Manufacturing of Product on a worldwide basis the JMC shall meet
at least quarterly or with such higher frequency, and at such time and location
as may be established by the JMC, and the JMC shall perform the following
activities:

(i) delineate requirements and responsibilities for development and licensure of
manufacturing processes and facilities for Product and for supply of Product in
the Territory;

(ii) together with the Joint Development Committee, develop a manufacturing
strategy to enable development and licensure of manufacturing processes and
facilities for Product in the Territory that includes all aspects of manufacture
and release, including but not limited to formulations, intermediate, dosage
form, devices, product characterization studies, stability studies and
manufacturing plans and forecasts;

(iii) review quality assurance efforts, including but not limited to those
efforts with respect to the establishment of specifications and quality
standards for Product;

(iv) together with the Joint Development Committee review and comment on the
process for Product Development and the drafting and contents of the CMC section
of a Drug Approval Application for Product;

 

16



--------------------------------------------------------------------------------

(v) review technology transfer plans for any changes in manufacturing sites,
testing sites, and responsibilities in the supply chain for Product, it being
understood that decisions regarding the selection of which of a Party’s own
manufacturing and testing sites shall be used to manufacture any component of a
Product, if a Party manufactures any component of a Product pursuant to this
Agreement or any related supply agreement, shall remain in the sole control of
such Party;

(vi) prepare for regulatory inspections and ensure adherence to compliance
standards with respect to Product; and

(vii) review quality compliance and manufacturing related regulatory issues
concerning the Product or any component thereof as important issues arise
through meetings and review of relevant written material produced by Auxilium,
BTC or any Regulatory Authority.

6.2 Development and Scale-Up. BTC shall, at its own cost and expense, develop
the formulation and the finished dosage form and scale-up the Manufacture for
commercial supply of the Enzyme and the Product for each Indication for use in
the Field, including the [**], to be registered with Regulatory Authorities in
accordance with Law and in sufficient time prior to anticipated commercial
launch of a Product to provide for sufficient supply of Product for use in the
Field. Notwithstanding the foregoing, Auxilium will have the sole right and
responsibility for selecting the finished dosage form and presentation for the
Product in the Field.

6.3 Clinical Supply.

(a) Supply by BTC. BTC shall be responsible for supplying or arranging for the
supply of the Product suitable for use by Auxilium in Clinical Trials. All the
Product shall be Manufactured in accordance with applicable specifications, all
Laws, and shall be subject to the Standard Terms set forth in below. BTC will
supply Auxilium, free of charge, with bulk vials containing sufficient
quantities of the Product to treat up to five hundred [**] patients per year in
Clinical Trials. If Auxilium requires additional clinical supplies, BTC will
supply Auxilium with such clinical supplies at its Cost of Goods. Auxilium will
be entitled to qualify a back up supplier for the Manufacture of clinical and
commercial supplies of Product in the Field (the “Back-Up Supplier”) at any time
after the Effective Date. BTC will use Commercially Reasonable Efforts to ensure
that such Back-Up Supplier has sufficient know-how to Manufacture Product,
including (i) providing all protocols, registration applications and other
substantive regulatory documents, including, but not limited to, all data,
scientific dossiers and governmental authorizations; (ii) providing access and
reference to all regulatory dossiers and filings produced by BTC, its Affiliates
and sublicensees relating to the Product; (iii) providing access to BTC Know-How
in reasonably satisfactory form, and (iv) providing all technical assistance
reasonably requested by the Back-Up Supplier related to the Manufacture of the
Product. Auxilium will require that the Back-up Supplier execute a written
confidentiality agreement with both Auxilium and BTC, in a form consistent with
industry standards, which includes, among

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.

 

17



--------------------------------------------------------------------------------

other things, an undertaking by the Back-up Supplier to keep confidential the
manufacturing information and know-how disclosed to the Back-up Supplier by BTC.
In the manufacturing information and know-how disclosed to the Back-up Supplier
by BTC. In addition, Auxilium will use reasonable commercial efforts to seek the
cooperation of the Back-up Supplier in sharing with BTC and Auxilium information
concerning the Manufacture of the Product that Back-up Supplier may acquire in
connection with such Manufacture.

(b) Notification of Requirements. Auxilium will provide BTC with one hundred and
eighty (180) days notice of its requirements for clinical supplies of Product
including a delivery schedule and address. BTC will provide notice within three
(3) Business Days of receipt of such notice if BTC is unable to supply Auxilium
with the quantities of clinical supplies of Product in accordance with the
delivery schedule. In such event, the Parties shall cooperate but BTC shall be
primarily responsible, at its sole cost and expense, for procuring such
quantities of Product from the Back-Up Supplier as are necessary to compensate
for any such deficiency.

(c) Late Delivery of Clinical Supply. In the event that BTC is more than thirty
(30) days late in delivering such material amount of clinical supplies, in
addition to any other remedies Auxilium may have in Law or equity, BTC will
forgive Auxilium seven thousand five hundred dollars ($7500) per day for each
additional day, such amounts to be creditable against any milestone payments due
to BTC under Article 7.

6.4 Commercial Supply; Supply Agreement. BTC will supply or arrange for the
supply of all necessary commercial quantities of the Product in the Territory.
No later than three (3) months after the Effective Date, the Parties shall enter
into a commercial supply agreement on customary and reasonable terms and
conditions (the “Supply Agreement”), such Supply Agreement shall include the
following:

(a) Royalty. Auxilium will pay BTC on a country-by-country and Product by
Product basis a royalty payment of six percent [**] of Net Sales of Products in
the Field for the Term. Such royalty may be reduced as follows:

(i) Competing Product Sales. If a Competing Product is sold in a country in the
Territory with a unit based market share of [**]% or greater, then there shall
be no royalty due for sales in that country in the Territory.

(ii) Third Party Royalties. If the Manufacturing, Development or
Commercialization of the Product by the Parties in accordance with this
Agreement would, but for a license from such Third Party, infringe on such Third
Party Patents, any royalties or other payments due to Third Parties pursuant to
a license acquired by Auxilium then the royalty may be reduced by up to [**]% by
such the royalty amounts to a floor of not less than three percent [**]% in any
case.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.

 

18



--------------------------------------------------------------------------------

(b) Supply Price.

(i) Basic Supply Price. Subject to the adjustments set forth below, the “Supply
Price” for the Product shall be calculated as a percentage of Net Sales as
follows:

 

Annual Sales Volume (# Vials)

      

Supply Price (as % of Net Sales)

[**]

     [**]%

[**]

     [**]%

[**]

     [**]%

[**]

     [**]%

[**]

     [**]%

Provided, however, the Supply Price shall not equal less than [**]% of BTC’s
Cost of Goods for the Product as provided in Schedule 1.16 (the “Minimum Supply
Price”).

(ii) Adjustments to Supply Price.

(A) Most Favored Customer. Notwithstanding anything in this Agreement to the
contrary, if at any time during the Term BTC sells or provides products
including Enzyme as an active ingredient to any customer for commercial use at
rates more favorable than those accorded to Auxilium, BTC shall promptly offer
Auxilium the benefit of such more favorable terms and conditions or rates,
which, upon acceptance, shall be retroactive to the date that such more
favorable terms and conditions were first effective for such other customer. In
order for Auxilium to receive more favorable cost rates, Auxilum must accept the
same basic business deal conditions as those provided to a party receiving the
more favorable rates. Upon Auxilium’s reasonable request, BTC shall provide
written confirmation that it is in compliance with the requirements of this
Section.

(B) Reduction In Cost of Goods. If BTC is successful in reducing the Cost of
Goods, the Supply Price to Auxilium will be reduced by [**]% of such dollar
reduction.

(C) Supply of Samples. Product samples shall be provided at no charge to
Auxilium for use in post-market clinical trials and for selected use as
commercial samples for dispensing to patients by an appropriate health care
provider, but in no event for direct distribution to patients. The number of
Product samples to be provided to Auxilium shall be set forth in the Supply
Agreement.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.

 

19



--------------------------------------------------------------------------------

(D) Delay in Delivery. If, for any reason other than a force majeure, the BTC
delivers any shipment of Product in accordance with this Article later than the
date of delivery set out in the purchase order as agreed by the Parties pursuant
to the Supply Agreement then:

(1) a 5% reduction in the Supply Price of Product if the shipment is delivered
more than thirty (30) days but less than sixty (60) days late;

(2) a 10% reduction in the Supply Price of Product if the shipment is delivered
more than sixty (60) days but less than ninety (90) days late; and

(3) a 15% reduction in the Supply Price of Product if the shipment is delivered
more than ninety (90) days late.

(4) Once the price has been reduced in accordance with this Section, it will not
revert to the original price unless and until the deliveries are no longer
delayed.

(c) Stand-By Rights; Back Up Supplier.

(i) Standby Rights. Auxilium will be entitled to seek from the Back-Up Supplier
the greater of (a) 25% its requirements and (b) that quantity of Product that
BTC is unable to provide, for a period of one (1) year following the occurrence
of any of the events set forth in (A), (B) or (C) below (the “Standby Rights”).
In the event that Auxilium exercises its Standby Rights, the amount of Product
that Auxilium is obligated to source from BTC pursuant to the Supply Agreement
shall be reduced by such quantity for such one (1) year period.

(A) Failure to Meet Firm Order. If, for any reason, including, without
limitation, as a result of a force majeure, BTC is unable to supply at least 75%
of the amount of Product specified under a Firm Order, then Auxilium may
exercise its Standby Rights by providing written notice; provided, however, that
in the event that BTC is unable to supply the full amount specified in
Auxilium’s Firm Order for two consecutive quarters (regardless of the amount of
such material shortfall), Auxilium may exercise its Standby Rights by providing
written notice to BTC. In addition, Auxilium shall be permitted to seek supply
of any shortfall (regardless of amount of such shortfall or the number of times
BTC has fulfill some or all of an Auxilium Firm Order) from the Back-Up Supplier
on a per event basis without specifically invoking its Stand-By Rights.

(B) Egregious Delivery Delay. If, for any reason, other than a force majeure,
BTC delivers any quantity of any Product more than ninety (90) days after the
date such delivery was due, then Auxilium may exercise its Standby Rights by
providing written notice.

(C) Nonconforming Product. If any three (3) consecutive shipments contain
nonconforming Product and BTC (1) fails to replace any nonconforming Product
with conforming Product in a timely manner or (2) fails

 

20



--------------------------------------------------------------------------------

to replace nonconforming Product within fifteen (15) Business Days after a
dispute regarding whether any rejected quantity of any Product constitutes
nonconforming Product is decided in Auxilium’s favor, then Auxilium may exercise
its Standby Rights by providing written notice.

(ii) Offset. Auxilium will be entitled to offset any royalties owed to BTC by
the amount represented by the difference between the Back Up Supplier’s supply
price and BTC’s supply price.

(iii) BTC’s Use of the Back Up Supplier. If BTC opts to use the Back Up Supplier
to provide Product to Auxilium, then BTC will either reimburse Auxilium for [**]
of the documented costs and expenses Auxilium incurred in qualifying, sourcing
and maintaining such Back Up Supplier or [**].

(d) Maintenance of Inventory. The Supply Agreement will require that by the time
of Commercialization of the Product, BTC will maintain at least a six (6) month
supply of API Enzyme and such reserve supply of Product as may be set forth in
the Supply Agreement.

(e) Allocation of Supply. In the event of a shortage of raw materials necessary
to Manufacture the Product, BTC shall allocate ninety percent (90%) of the total
available supply of raw materials and Product to Auxilium.

(f) Continuous Improvement and Reduction of Cost of Goods. BTC shall use
reasonable efforts to continuously improve its performance, and any Product
suppliers’ performance in the supply of the Product, including but not limited
to, reducing Cost of Goods, increasing yield, and optimizing delivery timing.

(g) Standard Terms of Supply. With respect to the supply of the Product, BTC
shall make the following representations, warranties, and covenants (the
“Standard Terms”):

(i) The Product shall be Manufactured in accordance with all Laws and, at the
time of delivery of the Product, such the Product will comply with the
specifications, shall be free from defects in materials and workmanship, shall
be fit for the purpose for which it is intended, and shall not be adulterated or
misbranded within the meaning of the Act, and shall not constitute an article
which may not, under the Act, be introduced into interstate commerce. BTC
provides no other warranties, express or implied, regarding the Product and
disclaims all other express or implied warranties, including the implied
warranties of merchantability and fitness for a particular purpose.

(ii) The Product sold and shipped shall be Manufactured in accordance with all
Laws in effect at the time and place of Manufacture of the Product, and all
waste, including all hazardous waste, generated at the time of Manufacture of
the Product shall be disposed of in accordance with all Laws;

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.

 

21



--------------------------------------------------------------------------------

(iii) All records as are necessary and appropriate to demonstrate compliance
with Laws shall be maintained by BTC and such Manufacture of the Product shall
be performed in a facility maintaining a current drug establishment registration
with the FDA as set forth in 21 C.F.R. § 207;

(iv) BTC shall ensure that it, its Affiliates, and its subcontractors maintain
all Governmental Permits that may be necessary to Manufacture and ship the
Product;

(v) BTC shall advise Auxilium of any information which arises out of BTC’s, its
Affiliates, and its subcontractors, as applicable, Manufacturing, relating to
the Product, which have adverse regulatory compliance or reporting consequences
concerning such the Product;

(vi) BTC shall provide to Auxilium any information reasonably requested by
Auxilium and shall consult Auxilium before providing any information to any
Regulatory Authority in connection with Manufacture of the Product. BTC shall as
promptly as possible, but in no event later than within ten (10) days, advise
Auxilium of any requests by any Regulatory Authority for inspections at the
premises of BTC or any of its Affiliates or subcontractors with respect to the
Product;

(vii) In the event BTC, its Affiliates, or its subcontractors are inspected by
the FDA or any similar or related Regulatory Authority relating to the Product,
BTC agrees to notify Auxilium of any such inspection and will use Commercially
Reasonable Efforts to ensure that Auxilium shall have the right to be present
during such inspection. BTC shall promptly notify Auxilium of any alleged
violations or deficiencies relating to a Manufacturing facility at which the
Product are Manufactured, packaged, or stored, and shall promptly disclose to
Auxilium all relevant portions of any notice of observations or potential
violations as well as a copy of its response thereto;

(viii) Neither BTC, its Affiliates nor subcontractors shall use, in the
Manufacture of any the Product, in any capacity the services of any person,
including any firm or individual, debarred or subject to debarment under the
Generic Drug Enforcement Act of 1992, amending the Act at 21 U.S.C. § 335a. BTC
agrees to notify Auxilium immediately in the event any person providing services
to BTC, its Affiliates, or subcontractors relating to this Agreement is debarred
or becomes subject to debarment; and

(ix) For the purpose of permitting a quality and compliance audit, BTC, its
Affiliates, and subcontractors shall grant to authorized representatives of (or
a Third Party hired on behalf of Auxilium who is reasonably acceptable to BTC),
in general not more than once per month, upon reasonable notice, access to areas
of each of its plants to the extent permitted by Law. Auxilium shall have the
right, subject to any Third Party confidentiality obligations and at its sole
expense, to examine those technical records

 

22



--------------------------------------------------------------------------------

made by BTC, its Affiliates or subcontractors that relate to the Manufacture of
the Product.

(h) Customary Terms. The Supply Agreement shall also include provisions for:
forecasting and ordering, inventory maintenance requirements; packaging
obligations; back-up suppliers, compliance with applicable regulatory
requirements, Auxilium guidelines, and specifications, and all Laws.

ARTICLE 7

PAYMENTS

7.1 Milestone Payments by Auxilium.

(a) Amount of Milestone Payments.

 

#

  

Milestone

  

United States Dollars

1    The Effective Date    $[**] 2    The delivery to Auxilium of the Product
Data relating to Dupuytren’s Disease and Peyronie’s Disease in accordance with
Section 2.4 of this Agreement.    $[**] 3    The one (1) year anniversary of the
Effective Date    $[**]    4    Upon first of either NDA Acceptance or MAA
Acceptance for the following Indications on an Indication by Indication basis:
  

Dupuytren’s

Disease

  

$[**]

     

Peyronie’s

Disease

   $[**] 5    Receipt by Auxilium or its Affiliate of first Regulatory Approval
in the United States or three or more of the United Kingdom, Spain, Germany,
France or Italy with labeling approved for the following Indications on an
Indication by Indication basis:   

Dupuytren’s

Disease

   $[**]      

Peyronie’s

Disease

   $[**]

(b) Timing of Milestone Payments. For milestones 1, 2 and 3, payment shall be
made within ten (10) Business Days after the occurrence of the event giving rise
to a payment obligation hereunder. For milestones 4 and 5, payment shall be made
within thirty (30) days after the occurrence of the event giving rise to a
payment obligation hereunder. All payments shall be made by wire transfer in
United States Dollars to the credit of such bank account as may be designated,
from time to time, by BTC in writing.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.

 

23



--------------------------------------------------------------------------------

7.2 Process Development Milestones Within thirty (30) days following the
Effective Date, BTC will provide Auxilium with a plan for the scale-up of
Manufacturing for clinical and commercial supplies of Product (the
“Manufacturing Plan”) which is acceptable to Auxilium. The Manufacturing Plan
shall contain, among other things, a schedule setting forth a timeline for the
achievement of certain manufacturing process development milestones (the
“Process Development Milestones”). Auxilium shall pay to BTC the amount of $[**]
monthly upon achieving the Process Development Milestones (the “Process
Development Payments”); provided, however, that Auxilium may suspend the Process
Development Payments at anytime if it determines, in its reasonable judgement
that BTC has not consistently met the Process Development Milestones. For
purposes of clarification, in no event will the Process Development Payments
exceed $[**] in the aggregate.

7.3 Payments for Exercised Indications.

(a) Upon Exercise of Option. Within ten (10) Business Days of the inclusion on
Exercised Indications in the Field, Auxilium shall make the following one-time
license fee payments to BTC on a per Indication basis:

 

Amount

  

Indication

$1,000,000    Cellulite reduction $   500,000    Frozen Shoulder $   500,000   
Each Additional Indication

(b) Upon Approval. Within ten (10) Business days of receipt by Auxilium of the
first Regulatory Approval from the FDA for an Exercised Indication, Auxilium
shall make the following milestone payments to BTC on a per Indication basis:

 

Amount

  

Labeling Approved for the following Indication

$[**]    [**] $[**]    [**] $[**]    [**] $[**]    [**] $[**]    Each Additional
Indication

7.4 Payments Related to Sublicense Income. Within thirty (30) Business Days of
receiving Sublicense Income, Auxilium shall make a payment to BTC in the
following amount:

7.4.1 If Auxilium has not conducted a Clinical Trial for Product in the relevant
Indication prior to the effective date of the relevant sublicense, then Auxilium
will remit [**]% of the Sublicense Income actually received.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.

 

24



--------------------------------------------------------------------------------

7.4.2 If Auxilium has conducted Clinical Trials for a Product in the relevant
Indication prior to the date of the relevant sublicense, then Auxilium will
remit [**]% of Sublicense Income actually received.

7.4.3 Auxilium has obtained Regulatory Approval for a Product in the relevant
Indication prior to the date of the relevant sublicense, then Auxilium will
remit [**]% of Sublicense Income actually received.

7.4.4 If the field of use of the sublicense to the Product is non-human use,
then Auxilium will remit [**]% of the Sublicense Income actually received for
that field of use.

7.5 Currency. All payments shall be payable in United States Dollars.

7.6 Books and Records. Auxilium agrees to maintain and retain, in accordance
with generally accepted accounting practices, complete and accurate records
showing all transactions and information relating to this Agreement for a period
of three (3) years from the date of entry to which they pertain.

7.7 Audit Rights. Upon the written request of BTC and not more than once in each
calendar year, Auxilium shall permit an independent certified public accounting
firm (other than on a contingency fee basis) selected by BTC and acceptable to
Auxilium (which acceptance by Auxilium shall not be unreasonably withheld) to
have access during normal business hours to such records of Auxilium as may be
reasonably necessary to verify Auxilium’s compliance with the payment terms of
this Article 7. The accounting firm shall enter into an acceptable and customary
confidentiality agreement with Auxilium obligating the accounting firm to retain
in confidence all information of Auxilium which it obtains in performing such
audits hereunder, and such audit shall be subject to Auxilium’s third Party
confidentiality obligations. Any audit under this Section 7.7 shall be at the
expense of BTC, unless a particular audit reveals an underpayment of five
percent (5%) or more of the amount that should have been paid to BTC for the
period audited, in which case, Auxilium shall bear the expense of such audit.

7.8 Taxes. Auxilium shall be entitled to deduct from its payments to BTC the
amount of any withholding taxes required to be withheld by Auxilium or its
Affiliates or sublicensees to the extent BTC or sublicensees pay to the
appropriate governmental authority on behalf of BTC such taxes. Auxilium shall
deliver to BTC, upon BTC’s request, proof of payment of all such taxes. Each
Party shall provide assistance to the other Party in seeking any benefits
available to such Party with respect to government tax withholdings by any
relevant law or double tax treaty.

7.9 Interest. Any payments payable by either party which are not paid on or
before the date such payments are due under this Agreement (other than such
payments which are the subject of a good faith dispute between the Parties)
shall bear interest at the prime rate of interest plus 1%, calculated on the
number of days that payment is delinquent.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.

 

25



--------------------------------------------------------------------------------

7.10 Blocked Payments. In the event that, by reason of Laws or regulations in
any country, it becomes impossible or illegal for Auxilium or an Affiliate or
sublicensee of Auxilium, to transfer, or have transferred on its behalf,
distribution fees or other payments to BTC, Auxilium shall promptly notify BTC
of the conditions preventing such transfer and such distribution fees or other
payments shall be deposited in local currency in the relevant country to the
credit of BTC in a recognized banking institution designated by BTC or, if none
is designated by BTC within a period of thirty (30) days, in a recognized
banking institution selected by Auxilium or its Affiliate or sublicensee, as the
case may be, and identified in a notice given to BTC.

ARTICLE 8

INTELLECTUAL PROPERTY

8.1 BTC Patentable Inventions and Know-How.

(a) BTC Patent Prosecution.

(i) During the term of the Agreement, BTC shall, diligently and in the
reasonable exercise of its commercial discretion, prepare, file, prosecute,
maintain, renew and defend BTC Patents in the countries where such BTC Patents
are filed as of the Effective Date; provided, however, that BTC shall select
patent counsel with Auxilium’s consent, such consent not to be unreasonably
withheld.

(ii) If BTC does not intend to file for patent protection or does not wish to
continue preparation, prosecution, or maintenance of a BTC Patent, then it shall
give at least thirty (30) days advance notice, and in no event less than a
reasonable period of time for Auxilium to act in its stead.

(A) In such case, Auxilium may elect at its sole discretion to continue
preparation, filing and prosecution or maintenance of the discontinued BTC
Patent at its sole expense.

(B) Ownership of any such discontinued BTC Patent shall at the request of
Auxilium be assigned to Auxilium and BTC shall execute such documents and
perform such acts as may be reasonably necessary for assigning such ownership to
Auxilium.

(C) Discontinuance may be elected on a country-by-country basis or for a patent
application or patent series in total.

(b) Cooperation. BTC will consult Auxilium and will keep Auxilium continuously
informed of all matters relating to the filing, prosecution and maintenance of
BTC Patents including, but not limited to, disclosing to Auxilium the complete
text of all such BTC Patents.

(i) BTC shall provide Auxilium with a copy of any BTC Patents relating to Enzyme
or Product withing thirty (30) days of the Effective Date. Prior to filing the
first of any new Patents in any jurisdiction, BTC shall provide Auxilium with a

 

26



--------------------------------------------------------------------------------

copy of any such Patent applications and copies of all material correspondence
with the relevant patent office pertaining to the BTC Patents and directly
relating to Enzyme or Product.

(ii) BTC shall consider all of Auxilium’s comments in good faith and take all
steps reasonably necessary to optimize the patent position for the Product.

(iii) In no event shall BTC relinquish control of the prosecution of BTC Patents
to a Third Party.

8.2 Infringement Claims by Third Parties.

(a) Notice. If the manufacture, use or sale of the Product under the BTC Patents
results in a claim or a threatened claim by a Third Party against a Party hereto
for patent infringement or for inducing or contributing to patent infringement
(“Infringement Claim”), the Party first having notice of an Infringement Claim
shall promptly notify the other in writing. The notice shall set forth the facts
of the Infringement Claim in reasonable detail.

(b) Third Party Licenses. In the event that practicing under the BTC Patents in
connection with manufacture, use or sale of the Product in a country would
infringe a Third Party Patent and a license to such Third Party Patent is
available and Auxilium in its sole discretion seeks such a license, the Parties
agree:

(i) Auxilium will be responsible for all costs associated with acquiring any
Third Party license to the extent required for Auxilium to continue to make, use
and sell the Product and the Enzyme, provided however, Auxilium may offset such
costs against the Royalty, with a minimum floor of [**]% in accordance with
Section 6.4 or, prior to commercial launch, offset such costs against any
milestones due to BTC pursuant to Article 7; and

(ii) Auxilium will use Commercially Reasonable Efforts to obtain any such
required licenses under the Third Party’s Patents with a right to sublicense to
BTC and if requested by BTC will grant such sublicense, under reasonable
sublicense terms mutually acceptable to both BTC and Auxilium.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.

 

27



--------------------------------------------------------------------------------

(c) Litigation. In the event of the institution of any suit by a Third Party
against Auxilium as a result of Auxilium’s Development or Commercialization of
the Product or the Enzyme, Auxilium shall have the right but, not the
obligation, to defend such suit at its expense; BTC shall cooperate and assist
Auxilium in any such litigation at Auxilium’ expense. In the event of the
institution of any suit by a Third Party against BTC as a result of BTC’s
Manufacture of the Product or the Enzyme, BTC shall have the right but, not the
obligation, to defend such suit at its expense. Auxilium shall cooperate and
assist BTC in any such litigation at BTC’s expense. For purposes of clarity,
notwithstanding anything to the contrary in Article 12, to the extent
applicable, Auxilium will be entitled to seek indemnification from BTC for
Losses arising in connection with such suit.

8.3 Infringement Claims Against Third Parties.

(a) Cooperation. BTC and Auxilium each agree to take reasonable actions to
protect BTC Patents from infringement. If one Party brings any such action or
proceeding, the second Party may be joined as a Party plaintiff if necessary for
the action or proceeding to proceed and, in case of joining, the second Party
agrees to give the first Party reasonable assistance and authority to file and
to prosecute such suit.

(b) Notice. If any BTC Patents are infringed by a Third Party, the Party to this
Agreement first having knowledge of such infringement, or knowledge of a
reasonable probability of such infringement, shall promptly notify the other in
writing. The notice shall set forth the facts of such infringement in reasonable
detail.

(c) Institution of Proceedings. BTC, shall have the primary right, but not the
obligation, to institute, prosecute, and control with its own counsel at its own
expense any action or proceeding with respect to infringement of the claims of
such BTC Patents and Auxilium shall have the right, but not the obligation at
its own expense, to be represented in such action by its own counsel.

(d) Failure to Institute Proceedings. If BTC fails to institute, prosecute, and
control such action or prosecution and fails to do so within a period of one
hundred twenty (120) days after receiving notice of the infringement, Auxilium
shall have the right to bring and control any such action by counsel of its own
choice, and BTC shall have the right, at its own expense, to be represented in
any such action by counsel of its own choice.

(e) Division of Damages Award. Any recovery made in connection with such
infringement claim shall be divided as follows:

(i) the Party that initiated and prosecuted such action shall recoup all of its
costs and expenses (including reasonable attorney’s fees) incurred in connection
with such action, whether the recovery is by settlement or otherwise;

(ii) the other Party then shall, to the extent possible, recover its costs and
expenses (including reasonable attorney’s fees) incurred in connection with such
action;

 

28



--------------------------------------------------------------------------------

(iii) if BTC initiated and prosecuted the action, the amount of any recovery
remaining shall be retained by BTC; and

(iv) if Auxilium initiated and prosecuted the action, the amount of any recovery
remaining shall be retained by Auxilium, except that BTC shall receive a portion
equivalent to the amount it would have received in accordance with the terms of
Section 6.4 as if such amount were Net Sales of Auxilium.

(f) Settlement. The Parties shall keep each other informed of the status of and
of their respective activities regarding any litigation or settlement thereof
concerning Product; provided, however, that no settlement or consent judgment or
other voluntary final disposition of a suit under this Section may be undertaken
without the consent of the other Party if such settlement would require the
other Party to be subject to an injunction or to make a monetary payment or
would otherwise adversely affect the other Party’s rights under this Agreement
or the validity of BTC Patents.

8.4 Notice of Certification. BTC and Auxilium each shall immediately give notice
to the other of any certification filed under the “U.S. Drug Price Competition
and Patent Term Restoration Act of 1984” (or its foreign equivalent) claiming
that a BTC Patent is invalid or that infringement will not arise from the
manufacture, use or sale of any Product by a Third Party.

(a) If BTC decides not to bring infringement proceedings against the entity
making such a certification, BTC shall give notice to Auxilium of its decision
not to bring suit within twenty one (21) days after receipt of notice of such
certification.

(b) Auxilium may then, but is not required to, bring suit against the Party that
filed the certification; provided, however, that the costs incurred by Auxilium
in connection with such suit shall be creditable against milestone payments
payable by Auxilium in accordance with Article 7.

(c) Any suit by Auxilium or BTC shall either be in the name of Auxilium or in
the name of BTC, or jointly in the name of Auxilium and BTC, as may be required
by law.

(d) For this purpose, the Party not bringing suit shall execute such legal
papers necessary for the prosecution of such suit as may be reasonably requested
by the Party bringing suit.

8.5 Patent Term Extensions. The Parties shall cooperate in good faith with each
other in gaining patent term extension wherever applicable to BTC Patents
covering Enzyme or Product.

(a) Auxilium and BTC shall jointly determine which BTC Patents shall be
extended.

(b) All filings for such extension shall be made by the Party responsible for
prosecution and maintenance of the BTC Patent, provided, however, that in the
event that the Party who is responsible for prosecution and maintenance of the
BTC Patent elects not to file for

 

29



--------------------------------------------------------------------------------

an extension, such Party shall (i) inform the other Party of its intention not
to file and (ii) grant the other Party the right to file for such extension.

8.6 Trademarks.

(a) Each Party and its Affiliates shall retain all right, title and interest in
and to its and their respective corporate names and logos.

(b) Auxilium shall be solely responsible for selecting a trademark (the
“Auxilium Trademark”) to use for each country in the Territory. The Product
shall be promoted and sold, in accordance with the provisions of this Agreement,
in the Territory under the Auxilium Trademark. Auxilium (or its local
Affiliates, as appropriate) shall own and retain all rights to Auxilium
Trademark, and all goodwill associated therewith throughout the Territory.
Auxilium shall also own rights to any internet domain names incorporating the
Auxilium Trademark or any variation or part of Auxilium Trademark as its URL
address or any part of such address.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

9.1 BTC Represents and Warrants. BTC hereby represents and warrants to Auxilium
that:

(a) This Agreement has been duly executed and delivered by BTC and constitutes
the valid and binding obligation of BTC, enforceable against BTC in accordance
with its terms except as enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium and other laws relating to or
affecting creditors’ rights generally and by general equitable principles. The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary action on the part of BTC, its officers and directors;

(b) As of the Effective Date BTC owns or possesses adequate licenses or other
rights necessary to make, use and sell all technology covered by the BTC
Patents, and to grant the licenses herein and the granting of the licenses to
Auxilium hereunder does not violate any right known to BTC of any Third Party;

(c) BTC represents that to the best of its knowledge, as of the Effective Date
it is not aware that the development, manufacture, use or sale of the Enzyme or
the Product pursuant to this Agreement may infringe or conflict with any Third
Party right or Patent, and BTC is not aware of any pending patent application
that, if issued, would be infringed by the development, manufacture, use or sale
of the Enzyme or the Product pursuant to this Agreement;

(d) The execution, delivery and performance of this Agreement by BTC does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a Party or by which it may be bound, and, to the best of its
knowledge, does not violate any material law or regulation of any court,
governmental body or administrative or other agency having authority over it;

 

30



--------------------------------------------------------------------------------

(e) BTC has disclosed to Auxilium all material information in its control
pertaining to the suitability of Enzyme as a pharmaceutical candidate;

(f) The Product has valid and effective Orphan Drug Designation under the
applicable FDA statutes, rules or regulations, effective, May 23, 1996, and
March 12, 1996 BTC has no reason to believe such Orphan Drug Designation shall
be terminated prior to the Effective Date.

(g) BTC is not currently a Party to, and during the Term will not enter into,
any agreements, oral or written, that are inconsistent with its obligations
under this Agreement;

(h) BTC is duly organized and validly existing under the laws of the state of
Delaware and has full legal power and authority to enter into this Agreement;
and

(i) BTC is not subject to any order, decree or injunction by a court of
competent jurisdiction which prevents or materially delays the consummation of
the transactions contemplated by this Agreement.

9.2 Auxilium Represents and Warrants. Auxilium hereby represents and warrants to
BTC that:

(a) The execution, delivery and performance of this Agreement by Auxilium does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a Party or by which it may be bound, and, to the best of its
knowledge, does not violate any material law or regulation of any court,
governmental body or administrative or other agency having authority over it;

(b) Auxilium is not currently a Party to, and during the Term will not enter
into, any agreements, oral or written, that are inconsistent with its
obligations under this Agreement;

(c) Auxilium is duly organized and validly existing under the laws of the state
of Delaware and has full legal power and authority to enter into this Agreement;
and

(d) Auxilium is not subject to any order, decree or injunction by a court of
competent jurisdiction which prevents or materially delays the consummation of
the transactions contemplated by this Agreement.

9.3 Disclaimer of Warranties. THE LIMITED WARRANTIES CONTAINED IN THIS ARTICLE
ARE THE SOLE WARRANTIES GIVEN BY THE PARTIES AND ARE MADE EXPRESSLY IN LIEU OF
AND EXCLUDE ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, INFRINGEMENT OR OTHERWISE, AND ALL OTHER EXPRESS OR IMPLIED
REPRESENTATIONS AND WARRANTIES PROVIDED BY COMMON LAW, STATUTE OR OTHERWISE ARE
HEREBY DISCLAIMED BY BOTH PARTIES.

 

31



--------------------------------------------------------------------------------

ARTICLE 10

CONFIDENTIALITY

10.1 Confidentiality. During the Term, and for a period of five (5) years
thereafter, each Party hereto will maintain in confidence all information
disclosed, and reasonably believed by the other party to be confidential whether
orally or in writing, by the other Party hereto (“Confidential Information”).
Neither Party shall use, disclose or grant use of such Confidential Information
except as required under this Agreement. Each Party shall use at least the same
standard of care as it uses to protect its own Confidential Information to
ensure that its and its Affiliates’ employees, agents, consultants, and clinical
investigators only make use of Confidential Information for the purpose of this
Agreement and do not disclose or make any unauthorized use of such Confidential
Information. Each Party shall promptly notify the other upon discovery of any
unauthorized use or disclosure of Confidential Information. Confidential
Information shall not include any information which and to the extent:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the other Party;

(c) becomes generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the other Party not
to disclose such information; or

(e) was independently developed by the receiving Party without reference to the
disclosure by the other Party, as documented by written records.

10.2 Terms of Agreement. The Parties agree that the material financial terms of
the Agreement shall be considered the Confidential Information of both Parties.

10.3 Permitted Disclosure. Each Party may disclose the Confidential Information
to the extent such disclosure is reasonably necessary in filing or prosecuting
patent applications, prosecuting or defending litigation, or complying with any
applicable statute or governmental regulation provided such Party has given the
disclosing Party prompt written notice allowing it to limit such disclosure. In
addition, either Party may disclose Confidential Information to its Affiliates
and to its Sublicensees; provided, however, in connection with any such
disclosure the disclosing Party shall secure confidential treatment of such
Confidential Information.

10.4 Employee Obligations. The Parties shall undertake to ensure that all their
employees who have access to Confidential Information of the other Party are
under obligations of confidentiality fully consistent with those provided in
this Article.

 

32



--------------------------------------------------------------------------------

10.5 Publication. No Party may publish confidential or proprietary information
of the other Party, without the consent of the other Party. The reviewing Party
shall have thirty (30) days from receipt of the proposed oral disclosure or
written publication to provide comments or proposed changes to the disclosing
Party. The review period may be extended for an additional two (2) months to
permit the reviewing Party to file one or more patent applications as it deems
appropriate. This Section 10.5 shall be inapplicable to the publication of
information presented in substantially the same form in which was previously
published or disclosed to the public, and to any other disclosures which, on the
advice of counsel, are required by law to be disclosed.

10.6 Prior Agreements. The obligations of Confidentiality and Nondisclosure set
forth in this Section 10 supersede any and all prior and contemporaneous
communications, representations, agreements or understandings, whether oral or
written concerning the subject matter of this Section 10.

ARTICLE 11

TERM AND TERMINATION

11.1 Term.

(a) Term. Unless earlier terminated as provided herein, the Term shall commence
as of the Effective Date and shall remain in full force and effect on a Product
by Product and country by country basis until the later of (i) the last to
expire valid claim of a patent covering such Product, (ii) the expiration of the
regulatory exclusivity period conveyed by Orphan Drug Designation with respect
to such Product, and (iii) twelve (12) years (the “Term”).

(b) Accrued Obligations. Except where explicitly provided elsewhere herein,
termination of this Agreement for any reason, or expiration of this Agreement,
will not affect: (i) obligations, including the payment of any royalties or
other sums which have accrued as of the date of termination or expiration, and
(ii) rights and obligations which, from the context thereof, are intended to
survive termination or expiration of this Agreement.

11.2 Termination for Insolvency. Either Party may terminate this Agreement
immediately upon delivery of written notice to the other Party (a) upon the
institution by or against the other Party of insolvency, receivership or
bankruptcy proceedings or any other proceedings for the settlement of the other
Party’s debts; provided, however with respect to involuntary proceedings, that
such proceedings are not dismissed within one hundred and twenty (120) days;
(b) upon the other Party’s making an assignment for the benefit of creditors; or
(c) upon the other Party’s dissolution or ceasing to do business.

11.3 Material Breach. Either Party may terminate this Agreement upon ninety
(90) days prior written notice to the other Party upon the material breach by
the other Party of any of its obligations under this Agreement; provided,
however, that such termination shall become effective only if the other Party
shall fail to remedy or cure the breach within such ninety (90) day period.

11.4 Termination by Auxilium. Auxilium may terminate this Agreement in its
entirety or on a country-by-country basis or on an Indication by Indication
basis or on a Product by Product basis at any time upon ninety (90) days prior
written notice to BTC.

 

33



--------------------------------------------------------------------------------

11.5 Effect Of Termination.

(a) Effect On License. Upon the expiration or earlier termination of this
Agreement, the rights licensed under this Agreement shall be treated as follows:

(i) Upon the expiration of the Term or the termination of this Agreement by
Auxilium pursuant to Section 11.2 or Section 11.3, Auxilium shall have a fully
paid-up, perpetual, irrevocable, royalty-free, transferable, worldwide,
non-exclusive right and license under the Licensed Technology existing as of the
date of such expiration to make, have made, use, offer to sell, and sell the
Product in the Territory.

(ii) Upon termination of this Agreement by BTC pursuant to Section 11.2 or 11.3,
or by Auxilium pursuant to Section 11.4 all rights to Product shall revert to
BTC.

(b) Ongoing Obligations.

(i) Upon expiration or termination of this Agreement for any reason, each Party
shall no later than thirty (30) days after such termination return to the other
Party or destroy any Confidential Information disclosed by the other Party,
except for one copy which may be retained in its confidential files.

(ii) Upon termination of this Agreement by BTC pursuant to Sections 11.2 or 11.3
or by Auxilium pursuant to Section 11.4, Auxilium shall assign and deliver to
BTC all Regulatory Data and information (including registration dossiers)
obtained for or in pursuing Regulatory Approvals, and all Regulatory Approvals
(e.g., to BTC; designee in the Territory as permitted under the Law) for Product
in the Territory received as of such termination date.

11.6 Inventory. Notwithstanding the foregoing, upon early termination of this
Agreement pursuant to Section 11.2, 11.3 or 11.4, Auxilium shall have the right
to sell all remaining Product in its inventory within six (6) months after the
date of termination, but shall be bound to the royalty payments provided by
Article 7.4 herein. Thereafter, Auxilium agrees to destroy any remaining supply
of Product or return it to BTC at BTC’s request and direction.

ARTICLE 12

INDEMNIFICATION

12.1 Auxilium. Auxilium shall defend BTC at Auxilium’ cost and expense, and will
indemnify and hold BTC and their respective directors, officers, employees,
consultants, contractors, representatives, and agents harmless from and against
any and all losses, costs, damages, fees, or expenses (including reasonable
attorney’s fees and expenses) (“Losses”) incurred in connection with or arising
out of any Third Party claim (a “Third Party Claim”) directly relating to
(i) any material breach by Auxilium of its representations or warranties or
obligations pursuant to this Agreement, (ii) any gross negligence or willful
misconduct of Auxilium, its Affiliates, or their respective directors, officers,
employees, contractors, consultants, agents, representatives, or sublicensees in
the exercise of any of Auxilium’ rights or the performance of any of Auxilium’
obligations under this Agreement, and (iii) the handling,

 

34



--------------------------------------------------------------------------------

packaging, storage, or Commercialization by Auxilium or any of its Affiliates or
sublicensees of any Product in the Territory (excluding all intellectual
property infringement or related claims, which are covered in Section 12.2);
provided that notwithstanding the foregoing, in all cases referred to in this
Section 12.1, Auxilium shall have no liability to BTC for any Losses to the
extent that such Losses were caused by any item for which BTC is required to
indemnify Auxilium pursuant to Section 12.2.

12.2 BTC. BTC shall defend Auxilium and its Affiliates at BTC’s cost and
expense, and will indemnify and hold Auxilium and its Affiliates and their
respective directors, officers, employees, consultants, contractors,
representatives, and agents harmless from and against any and all Losses
incurred in connection with or arising out of any Third Party Claim directly
relating to (i) material breach by BTC of any of its representations, warranties
or obligations pursuant to this Agreement, (ii) gross negligence or willful
misconduct of BTC in the exercise of any of its rights or the performance of any
of its obligations under this Agreement, (iii) personal injury and other product
liability resulting from BTC’s Development, Manufacture, or Commercialization of
any Product, (iv) intellectual property infringement or related claims,
including any Third Party Claim and trade secret misappropriation liability
relating to the Development, Manufacture, or Commercialization of any Product,
(v) any liability or other claims from the Manufacture, handling, packaging,
storage, sale, or other disposition of any Product by BTC or any of its
Affiliates or sublicensees, and (vi) any liability or claims arising from
Product supplied by or on behalf of BTC to Auxilium that was not Manufactured in
accordance with current Good Manufacturing Practices, Good Clinical Practice and
Good Laboratory Practices, the specifications or all Laws and regulations except
for such Losses that are indemnified pursuant to the Supply Agreement; provided
that notwithstanding the foregoing, in all cases referred to in this
Section 12.2, BTC shall have no liability to Auxilium for any Losses to the
extent (and only to the extent) that such Losses were caused by any item for
which Auxilium is required to indemnify BTC pursuant to Section 12.1.

12.3 Claims Procedures. Each Party entitled to be indemnified by the other Party
(an “Indemnified Party”) pursuant to Section 12.1 or 12.2 hereof shall give
notice to the other Party (an “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any threatened or asserted claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom; provided:

(a) That counsel for the Indemnifying Party, who shall conduct the defense of
such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld) and the
Indemnified Party may participate in such defense at such Party’s expense
(unless (i) the employment of counsel by such Indemnified Party has been
authorized by the Indemnifying Party; or (ii) the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in the defense of such action, in
each of which cases the Indemnifying Party shall pay the reasonable fees and
expenses of one law firm serving as counsel for the Indemnified Party, which law
firm shall be subject to approval, not to be unreasonably withheld, by the
Indemnifying Party).

 

35



--------------------------------------------------------------------------------

(b) The failure of any Indemnified Party to give notice as provided herein shall
not relieve the Indemnifying Party of its obligations under this Agreement to
the extent that the failure to give notice did not result in harm to the
Indemnifying Party.

(c) No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the approval of each Indemnified Party which approval shall
not be unreasonably withheld, consent to entry of any judgment or enter into any
settlement which (i) would result in injunctive or other relief being imposed
against the Indemnified Party; or (ii) does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation.

(d) Each Indemnified Party shall furnish such information regarding itself or
the claim in question as an Indemnifying Party may reasonably request in writing
and shall be reasonably required in connection with the defense of such claim
and litigation resulting therefrom.

12.4 Escrow. In the event of any Third Party Claim against Auxilium for which
BTC is obligated to indemnify Auxilium in accordance with Section 12.2, Auxilium
shall be entitled, until a final un-appealable decision has been rendered or a
settlement has been reached (a “Final Decision”), to pay an amount equal to
fifty percent (50%) of all amounts due to BTC on Net Sales of Products (such
aggregate amount, the “Escrowed Amount”) into an escrow account maintained by a
Third Party reasonably acceptable to BTC. To the extent that Auxilium incurs any
Losses in connection with such Third Party Claim, an amount equal to the amount
of any such Losses shall be distributed to Auxilium out of such escrow account,
with the remainder (if any) to be paid to BTC. In the event that the Escrow
Amount is less than the amount of such Losses, BTC shall pay the difference to
Auxilium within thirty (30) days of such Final Decision.

12.5 Insurance. During the Term, each of Auxilium and BTC shall maintain general
liability and product liability insurance in the following amounts: (i) at all
times prior to approval of a NDA for a Product, $3,000,000 per occurrence, and
(ii) at all times after approval of a NDA for a Product, $5,000,000.

12.6 Compliance. The Parties shall comply fully with all Laws and regulations in
connection with their respective activities under this Agreement.

ARTICLE 13

MISCELLANEOUS PROVISIONS

13.1 Dispute Resolution. In the event of any controversy or claim arising out of
relating to or in connection with any provision of this Agreement, or the rights
or obligations hereunder, the Parties shall try to settle their differences
amicably between themselves. Either Party may initiate such informal dispute
resolution by sending written notice of the dispute to the other Party, and
within ten (10) business days after such notice appropriate representatives of
the Parties shall meet for attempted resolutions by good faith negotiations. If
such representatives are unable to resolve such disputed matters, it shall be
referred to the Chief Executive Officers of BTC and Auxilium, for discussion and
resolution. If they are unable to resolve the dispute within thirty (30) days of
initiating such negotiations, the Parties agree first to submit the dispute

 

36



--------------------------------------------------------------------------------

to non-binding mediation before resorting to litigation or other mutually agreed
dispute resolution mechanism. The dispute resolution procedures set forth herein
shall not limit a court from granting a temporary restraining order or a
preliminary injunction in order to preserve the status quo of the Parties
pending arbitration or to protect a Party’s trademark or confidential or
proprietary information.

13.2 Construction. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “or” has the inclusive meaning frequently identified with the phrase
“and/or,” (d) “including” has the inclusive meaning frequently identified with
the phrase “including but not limited to” or “including”, and (e) references to
“hereunder” or “herein” relate to this Agreement. The section and other headings
contained in this Agreement are for reference purposes only and shall not
control or affect the construction of this Agreement or the interpretation
thereof in any respect. Section, subsection, and Schedule references are to this
Agreement unless otherwise specified. Each accounting term used herein that is
not specifically defined herein shall have the meaning given to it under GAAP.

13.3 Governing Law; Jurisdiction. This Agreement shall be construed and the
respective rights of the Parties determined according to the substantive laws of
the State of New York notwithstanding the provisions governing conflict of laws
under such New York law to the contrary, except matters of intellectual property
law which shall be determined in accordance with the intellectual property laws
relevant to the intellectual property in question.

13.4 Post-Closing Access to Information. BTC shall afford to representatives of
Auxilium reasonable access to offices, plants, properties, books and records of
BTC relating to the Product, during normal business hours, in order that
Auxilium may have an opportunity to make such reasonable investigations as it
desires with respect to Product. At all times after the Effective Date, each
Party will permit the other Party and its representatives (including its counsel
and auditors) during normal business hours, for a proper purpose to have
reasonable access to and examine and make copies of, at the expense of the
copying Party, all books, records, files and documents in its possession which
relate to the Product.

13.5 Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. The Parties shall retain and may fully exercise all of their
respective rights and elections under section 365(n) of the Bankruptcy Code.

13.6 Waiver. The failure on the part of Auxilium or BTC to exercise or enforce
any rights conferred upon it hereunder shall not be deemed to be a waiver of any
such rights nor operate to bar the exercise or enforcement thereof at any time
or times thereafter. The observance of any Term may be waived (either generally
or in a particular instance and either retroactively or prospectively) by the
Party entitled to enforce such term, but any such waiver shall be effective only
if in writing signed by the Party against whom such waiver is to be asserted.

 

37



--------------------------------------------------------------------------------

13.7 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any Term, other than an obligation
to make a payment, when such failure or delay is caused by or results from fire,
floods, embargoes, government regulations, prohibitions or interventions, war,
acts of war (whether war be declared or not), insurrections, riots, civil
commotions, strikes, lockouts, acts of God, or any other cause beyond the
reasonable control of the affected Party.

13.8 Severability. It is the intention of the Parties to comply with all Laws
domestic or foreign in connection with the performance of its obligations
hereunder. In the event that any provision of this Agreement, or any part
hereof, is found invalid or unenforceable, the remainder of this Agreement will
be binding on the Parties hereto, and will be construed as if the invalid or
unenforceable provision or part thereof had been deleted, and the Agreement
shall be deemed modified to the extent necessary to render the surviving
provisions enforceable to the fullest extent permitted by law.

13.9 Government Acts. In the event that any act, regulation, directive, or law
of a government, including its departments, agencies or courts, should make
impossible or prohibit, restrain, modify or limit any material act or obligation
of Auxilium or BTC under this Agreement, the Party, if any, not so affected
shall have the right, at its option, to suspend or terminate this Agreement as
to such country, if good faith negotiations between the Parties to make such
modifications to this Agreement as may be necessary to fairly address the impact
thereof, after a reasonable period of time are not successful in producing
mutually acceptable modifications to this Agreement.

13.10 Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party; provided,
however, that either Party may assign this Agreement, without the consent of the
other Party, in connection with the transfer or sale of all or substantially all
of its assets or business or in the event of its merger or consolidation with
another company. In all cases the assigning Party shall provide the other Party
with prompt notice of any such assignment. Any purported assignment in
contravention of this Section shall, at the option of the nonassigning Party, be
null and void and of no effect. No assignment shall release either Party from
responsibility for the performance of any accrued obligation of such Party
hereunder.

13.11 Counterparts. This Agreement may be executed in duplicate, both of which
shall be deemed to be originals, and both of which shall constitute one and the
same Agreement.

13.12 No Agency. Nothing herein contained shall be deemed to create an agency,
joint venture, amalgamation, partnership or similar relationship between BTC and
Auxilium. Notwithstanding any of the provisions of this Agreement, neither Party
shall at any time enter into, incur, or hold itself out to third Parties as
having authority to enter into or incur, on behalf of the other Party, any
commitment, expense, or liability whatsoever, and all contracts, expenses and
liabilities undertaken or incurred by one Party in connection with or relating
to the development, manufacture or sale of Enzymes or Product shall be
undertaken, incurred or paid exclusively by that Party, and not as an agent or
representative of the other Party.

 

38



--------------------------------------------------------------------------------

13.13 Notice. All communications between the Parties with respect to any of the
provisions of this Agreement will be sent to the addresses set out below, or to
other addresses as designated by one Party to the other by notice pursuant
hereto, by internationally recognized courier or by prepaid certified, air mail
(which shall be deemed received by the other Party on the seventh business day
following deposit in the mails), or by facsimile transmission or other
electronic means of communication (which shall be deemed received when
transmitted), with confirmation by letter given by the close of business on or
before the next following business day:

If to BTC, at:

Biospecifics Technologies Corp.

35 Wilbur Street

Lynbrook, New York 11563

Attn:                                                  

with a copy to:

Brown Raysman Millstein Felder & Steiner LLP

163 Madison Avenue

P.O. Box 1989

Morristown, New Jersey 07962-1989

Attn.: Leslie Gladstone Restaino, Esq.

If to Auxilium at:

Auxilium Pharmaceuticals Inc.

160 West Germantown Pike

Norristown, PA 19401

Attn:                                                  

with a copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Manya S. Deehr, Esq.

13.14 Headings. The paragraph headings are for convenience only and will not be
deemed to affect in any way the language of the provisions to which they refer.

13.15 Assurances. Neither Party will take any action, or fail to act in a
manner, which would prejudice the rights intended to be granted to the other
Party pursuant to this Agreement.

13.16 Entire Agreement. This Agreement contains the entire understanding of the
Parties relating to the matters referred to herein, and may only be amended by a
written document, duly executed on behalf of the respective Parties.

 

39



--------------------------------------------------------------------------------

[Signature Page Follows]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

AUXILIUM PHARMACEUTICALS, INC. By:  

/s/ Gerri Henwood

Name:   Gerri Henwood Title:   CEO BIOSPECIFICS TECHNOLOGIES CORP. By:  

/s/ Edwin H. Wegman

Name:   Edwin H. Wegman Title:   Pres.



--------------------------------------------------------------------------------

Schedule 1.7 BTC Patents

BIOSPECIFICS TECHNOLOGIES CORP. AND SUBSIDIARIES

PATENT APPLICATIONS AND EXISTING PATENTS

1. U.S. Patent 5,393,792, patented February 28, 1995, inventors Dr. Harold Stern
and Dr. David Yee, title: High Dosage Topical Forms of Collagenase

2. U.S. Patent 5,422,103, patented June 6, 1995, inventors Dr. Harold Stern and
Dr. David Yee, title: High Dosage Topical Forms of Collagenase

3. U.S. Patent 5,514,370, patented May 7, 1995, inventors Dr. Harold Stern and
Dr. David Yee, title: High Dosage Forms of Collagenase (Method of Treatment
with...).

Note: Foreign patent applications corresponding to the above U.S. applications
have been filed in [**] foreign countries (Australia, Canada, 9 countries of the
European patent convention, (Austria, France, Germany, Ireland, Italy,
Netherlands, Spain, Switzerland, United Kingdom, Hungary, [**], Russia). Patents
have issued in all countries except [**], where the application is pending.

4. U.S. application inventors [**]. US Patent Application # 10/172601 pending.

5. U.S. Patent 6.086.872, patented July 11, 2000, inventor Thomas L. Wegman,
Amelioration of Dupuytren’s Disease.

Note: Foreign patents corresponding to the above patent have been granted in 4
countries. France (2,772,273 granted 4/25/03), Australia (733,208 granted
8/23/01), UK (98050503 granted 10/10/01) and Sweden (9800806-3 granted 3/2/04).
Patents have been filed in [**].

6. U.S. Patent 6.022,539, patented February 8, 2000, inventor Thomas L. Wegman,
Amelioration of Peyronie’s Disease.

Note: Foreign patent application corresponding to the above application have
been filed in [**] countries. [**], France, [**]. Corresponding patent French
Patent 0006863 has issued.

7. U.S. Patent 5,173,295, patented December 22, 1992, inventor Peter Wehling,
title: Method of Enhancing the Regeneration of Injured Nerves and Adhesive
Pharmaceutical Formulation Therefor.

8. U.S. Patent 5,279,825, patented January 18, 1994, inventor Peter Wehling,
title: Method of Enhancing the Regeneration of Injured Nerves and Adhesive
Pharmaceutical Formulation Therefor.

Note: Foreign patent application corresponding to the above two cases filed in
[**].

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------

9. European Patent Office Patent EPO721781B1 June 2002 – inventors Edwin H.
Wegman, Burton Bronsther, and Erwin T. Jacob, title: Reduction of Adipose Tissue
Using Collagenase. This patent is being extended into [**] additional countries.

Patents licensed to Advance Biofactures Corp.

10. US Patent 5,851,522, patented December 22, 1998 inventor Dr. I. M Herman
titled “Enhancing Keratinocyte Migration. EPO, (9 countries), Canada

11. US Patent 5,718,897, patented on February 17, 1998. Inventor Dr. Ira Herman,
Title: Enhancing Keratinocyte Migration and Proliferation.

Note: Foreign patent application corresponding to the above case has been filed
in [**].

Updated: May 24, 2004

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------

Schedule 1.16

Cost of Goods

The cost of Enzyme or a Product manufactured by BTC shall mean the fully
allocated cost of manufacturing, which shall include:

1. Materials cost, which means the price paid for raw material components and
finished goods which are purchased from outside vendors as well as any freight
and duty where applicable.

2. Direct labor costs, which means the employment costs including, salary and
employee benefits within the relevant manufacturing operating unit.

3. Direct and factory overheads, which means the cost of specific activities
that are provided by support functions. Overhead costs includes expenses
associated with quality assurance testing, batch review, equipment maintenance
costs, manufacturing energy and utilities, waste removal, storage,
transportation, insurance, management and administrative expenses, general
facilities costs, environmental engineering, interest expense and property
taxes.

Cost of Goods shall be calculated in accordance with U.S. Generally Accepted
Accounting Principles. BTC’s Cost of Goods for Enzyme or Product shall in no
event exceed [**]% of the cost of Enzyme or Product as supplied, or as could be
supplied, by a Third Party, as measured at the request of Auxilium and no more
frequently than once per calendar year.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------

Schedule 1.21

Enzyme

Schedule 1.2.1 Enzyme

The enzyme is [**].

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.



--------------------------------------------------------------------------------

Schedule 3.2

Clinical Trials

Schedule 3.2 Clinical Trials

Dupuytren’s Disease

[**]

Peyronie’s Disease

[**]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED PURSUANT TO AN ORDER
GRANTING CONFIDENTIAL TREATMENT ISSUED BY THE SECURITIES AND EXCHANGE
COMMISSION.